Citation Nr: 0814156	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-34 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial, compensable rating for 
residuals of stress fracture, right leg.

3.  Entitlement to an initial, compensable rating for 
residuals of stress fracture, left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran had active service from February 2002 to June 
2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision in which 
the RO, inter alia, denied service connection for PTSD and 
granted service connection for residuals of right and left 
leg fracture residuals, effective June 29, 2002, the day 
after separation.  The veteran filed a notice of disagreement 
(NOD) as to each determination in June 2003, and the RO 
issued a statement of the case (SOC) in August 2004.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in August 2004.

The RO issues supplemental SOCs (SSOCs) in September 2006, 
April 2007, and July 2007, continuing the denials of the 
claims.

As the claims for higher ratings for right and left leg 
fracture residuals involve  requests for higher initial 
ratings following grants of service connection, the Board has 
characterized these issues in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

In her substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge in Washington, D.C.  The veteran 
was notified that such a hearing had been scheduled; however, 
she failed to appear.  As the hearing notice was not returned 
as undeliverable, and the veteran has not requested 
rescheduling of the hearing, her Board hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2007). 




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  While the veteran has been diagnosed with PTSD, she did 
not engage in combat and there are no service records or 
other supporting documents corroborating the occurrence of 
the veteran's alleged in-service stressful experience; the 
veteran also has not provided sufficient information for VA 
to further attempt to independently corroborate this 
experience.

3.  Since the June 29, 2002 effective date of the grant of 
service connection, symptoms associated with service-
connected right and left knee stress fracture residuals 
consist of subjective complaints of pain, without objective 
evidence of actual functional loss; although arthritis has 
been diagnosed, X-ray and examination findings have been 
normal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2007).

2.  The criteria for an initial, compensable rating for 
residuals of stress fracture, right leg, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.20, 4.27, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5262 (2007).

3.  The criteria for an initial, compensable rating for 
residuals of stress fracture, left leg, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.20, 4.27, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

In addition, the Board is aware of the recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the United States Court of Appeals for Veterans 
Claims (Court) held that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate an 
increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  22 
Vet. App. 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a January 2007 letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claim for service connection for PTSD and 
for higher ratings for right and left leg fracture residuals, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
The August 2004 SOC set forth the criteria for higher ratings 
for the right and left leg disabilities (which suffices for 
Dingess/Hartman), and a March 2006 letter and the January 
2007 letter informed the veteran how disability ratings and 
effective dates are assigned, as well as the type of evidence 
that impacts those determinations.  These letters also 
indicated that VA would assign a disability rating determined 
by applying relevant diagnostic codes and considering the 
impact of the disability and its symptoms on employment, and 
the letter also provided examples of the types of medical and 
lay evidence that the veteran could submit (or ask VA to 
obtain) that could affect how VA assigned a disability 
rating.

While, as explained above, the March 2006 and January 2007 
letters, collectively, appear to meet the requirements of 
Vazquez-Flores to the extent that they apply to claims for 
higher initial ratings as opposed to increased ratings 
claims, the veteran's written statements reflect that she 
understood these requirements. Consequently, to whatever 
extent that such notice is deficient, any error in this 
regard was "cured by actual knowledge on the part of the 
claimant."  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir 2007).

After issuance of each m notice identified above, and 
opportunity for the veteran to respond, the July 2007 SSOC 
reflects readjudication of the claims.  Hence, the veteran is 
not shown to be prejudiced by the timing of the 
aforementioned notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, VA outpatient treatment (VAOPT) records and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the veteran, as well as those provided by her 
husband and by her representative, on her behalf.
 
In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

A.  PTSD

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2007).

The veteran has been diagnosed with PTSD in accordance with 
the regulatory criteria, as indicated, for example, in April, 
June, and July 2005 VAOPT notes.  That diagnosis 
notwithstanding, the Board finds that this claim must 
nonetheless fail because another essential criterion for 
establishing service connection for PTSD-credible evidence 
that the claimed stressor actually occurred-has not been 
met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  If VA determines that a veteran engaged in 
combat with the enemy and her alleged stressor is combat-
related, then her lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required-
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, conditions 
or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002 
& Supp. 2007); 38 C.F.R. 3.304(f)(1) (2007); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran does not claim, nor do her service records 
reflect, that she engaged in combat or that her claimed 
stressor is combat-related.  Thus, corroboration of her 
claimed in-service stressor is required.

In her December 2002 response to the PTSD questionnaire, the 
veteran alleged that, while assigned to a physical therapy 
and rehabilitation program (PTRP), she witnessed female 
soldiers beating and raping other female soldiers.  The 
veteran indicated that this caused her fear, although she was 
not one of the soldiers "picked" for this treatment.  The 
veteran subsequently indicated in her June 2003 NOD that the 
individuals involved would not reveal the names of the 
perpetrators or victims (she only gave the last name of her 
drill sergeant), and an August 2004 VAOPT note indicated that 
the veteran would not reveal any names because this would 
violate the privacy of those individuals.  

Initially, the Board notes that the present case does not 
fall within the category of situations addressed in 38 C.F.R. 
§ 3.304(f)(3), which applies to PTSD claims "based on in-
service personal assault," and allows for stressor 
corroboration from sources other than service records.  Here, 
there is no allegation of a "personal assault" against the 
veteran; rather, she claims to have witnessed assaults upon 
other persons.

The veteran identified the claimed stressor to VA physicians 
providing treatment for her PTSD, and, based on this 
information, VA physicians diagnosed the veteran with 
"military sexual assault PTSD" in August and September 2004 
VAOPT notes.  However, there is no credible evidence 
corroborating the occurrence of her alleged stressor.  The 
service records associated with the claims file do not verify 
any such stressor, nor veteran has the veteran furnished any 
such evidence.  38 C.F.R. § 3.159(c)(2)(i) (2007) provides: 
"In the case of records requested to corroborate a claimed 
stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records."  While the Board 
recognizes the veteran's sincere desire to respect the 
privacy of fellow soldiers, the lack of specific names or 
other information regarding the claimed stressor rendered 
this stressor incapable of verification by the RO through any 
organization such as the U.S. Armed Services Center for 
Research of Unit Records (formerly USASCRUR, then CURR, now 
the Joints Services Records Research Center (JSRRC)).

As there is no credible evidence that the claimed in-service 
stressor occurred-an essential criterion for establishing 
service connection for PTSD-the Board must conclude that the 
criteria for service connection for PTSD are not met, and 
that the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, absent any credible evidence 
relating to the occurrence of the alleged in-service 
stressors to support the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).



B.  Knees

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

By rating action of June 2003, the RO granted service 
connection for residuals of right and left leg stress 
fractures, and assigned an initial noncompensable rating for 
each disability under 38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5299-5262, effective June 29, 2002, the day after 
separation from service.  Since a specific rating for 
residuals of a stress fracture is not listed under the rating 
schedule, the RO assigned ratings for each leg under DC 5262 
for impairment of the tibia and fibula, a closely related 
impairment in which the functions affected and anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. §§ 4.20, 4.27 (2007).

Under DC 5262, a 10 percent rating is warranted when the 
disability results in slight knee or ankle disability; a 20 
percent rating is warranted when malunion is productive of 
moderate knee or ankle disability; and a 30 percent rating is 
warranted when such disability is marked.  Nonunion of the 
tibia and fibula, with loose motion requiring a brace, 
warrants a 40 percent rating.

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
is assigned when the requirements for compensable rating are 
not met.  38 C.F.R. § 4.31 (2007).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of an initial, compensable rating for the 
veteran's right and left leg stress fracture residuals have 
not been met at any time since the June 29, 2002, effective 
date of the grant of service connection for those 
disabilities.

Specific findings regarding the tibia and fibula have been 
normal since the effective date of the grant of service 
connection.  A November 2002 three phase bone scan of the 
tibias was normal, and February and August 2004 X-rays of the 
knees were normal.  Moreover, all other objective findings 
relating to each leg have been normal.  On the May 2003 VA 
examination, each knee joint showed no deformities, swelling 
or inflammation, and range of motion of each knee was a 
normal 0 to 140 degrees with no pain.  See 38 C.F.R. § 4.71a, 
Plate II (2007).  There was no tenderness, effusion, 
crepitus, or patellofemoral grinding.  Patellofemoral 
alignment was normal, McMurray's and pivot shift tests were 
negative, and the collateral ligaments were intact on stress 
test.  In addition, the ankles were nontender and the 
examiner described full range of motion of plantar flexion to 
40 degrees and dorsiflexion to 20 degrees, although normal 
plantar flexion is to 45 degrees.  See 38 C.F.R. § 4.71a, 
Plate II (2007).  There was no neurological deficit in the 
lower extremities.  The examiner concluded, "Today's 
examination of both knee joints and legs up to the heel did 
not produce any evidence of physical abnormality in the form 
of swelling, tenderness, deformity, lump, atrophy."  He also 
noted that the bones scans showed healing of the stress 
fractures of the tibial plateau.   The diagnosis was 
"resolved fractures of the tibial plateaus."

Subsequent findings were similarly normal with regard to each 
leg.  For example, a January 2004 VAOPT note indicated normal 
stance and gait, and an August 2004 VAOPT note indicated that 
there was no obvious explanation for the veteran's bilateral 
knee pain with a possible rheumatoid component.

Thus, there is no evidence of even slight knee or ankle 
disability or any impairment of the tibia and fibula 
warranting an initial compensable rating under DC 5262.  
Moreover, the Board has considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
right and left leg stress fracture residuals, but finds that 
no higher rating is assignable.  Range of motion figures 
reflect that there is no ankylosis of either ankle or knee 
warranting a compensable rating under DCs 5256 and 5270.  In 
addition, there is no evidence of subluxation, lateral 
instability, dislocated or removal of semilunar cartilage or 
genu recurvatum of either knee warranting a compensable 
rating under DCs 5257, 5258, 5259, or 5263.  Nor is there 
evidence of moderate limited motion of either ankle 
warranting a compensable rating under DC 5271, with the May 
2003 VA examiner characterizing the range of motion as 
normal, and the actual range of motion figures being normal 
or near-normal pursuant to 38 C.F.R. § 4.71a, Plate II 
(2007).  There was also no evidence of os calcis or astralgus 
or astragalectomy warranting a compensable rating under DCs 
5273 or 5274.  The Board also notes that, although a 
September 2003 VAOPT note indicated that mild arthritis was 
likely the reason for the veteran's knee pain, there has been 
no evidence of degenerative arthritis established by X-ray 
findings warranting a compensable rating under DC 5003.

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  The Board notes that, since DC 
5262 under which the veteran's knee disabilities are rated, 
is not predicated on loss of range of motion, 38 C.F.R. §§ 
4.40 and 4.45, as interpreted in DeLuca, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  In any event the 
many notations of bilateral knee pain and the single, 
February 2007 notation of loss of feeling in the left leg, do 
not reflect symptoms so disabling actually or effectively 
result in any significant limitation of motion of either knee 
or ankle warranting a compensable rating under any 
potentially applicable diagnostic code.
 
The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  Additionally, 
the Board finds that the record does not reflect that, at any 
point since the June 29, 2002 effective date of the grant of 
service connection, either knee disability has reflected a 
disability picture that is so exceptional or unusual as to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (as cited in 
the August 2004 SOC).  There is simply no showing that either 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in each 
noncompensable rating), or has resulted in frequent periods 
of hospitalization. There also is no showing that either 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of any of the factors outlined above, the criteria 
for invoking the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, there is no basis for staged 
rating of either knee disability, pursuant to Fenderson, and 
each claim for an initial, compensable rating must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.

An initial, compensable rating for residuals of stress 
fracture, right leg, is denied.

An initial, compensable rating for residuals of stress 
fracture, left leg, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


